People v Button (2022 NY Slip Op 00019)





People v Button


2022 NY Slip Op 00019


Decided on January 04, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 04, 2022

Before: Gische, J.P., Singh, Mendez, Shulman, Pitt, JJ. 


Ind No. 1111/18 Appeal No. 14951 Case No. 2020-00446 

[*1]The People of the State of New York, Respondent,
vNicolas Button, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jody Ratner of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sylvia Wertheimer of counsel), for respondent.

Appeal from judgment, Supreme Court, New York County (Steven M. Statsinger, J.), rendered September 24, 2019, convicting defendant, upon his plea of guilty, of two counts of criminal sale of a controlled substance in the fifth degree, and sentencing him to concurrent terms of 2½ years, unanimously dismissed as moot.
This appeal, claiming excessiveness of sentence, is moot because defendant has completed all components of his sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: January 4, 2022